   Case:16-00517-ESL13 Doc#:20 Filed:06/15/16 Entered:06/15/16 10:03:46                     Desc: Grntg
                               Ext of Time Page 1 of 1
                              IN THE UNITED STATES BANKRUPTCY COURT
                                          District of Puerto Rico



IN RE:                                                      Case No. 16−00517 ESL

IVELISSE DONES ALICEA
                                                            Chapter 13

xxx−xx−7443

                                                            FILED & ENTERED ON 6/15/16
                        Debtor(s)



                                                     ORDER

The motion filed by FIRSTBANK PUERTO RICO requesting extension of time of 20 days to reply to Trustee's
Objection to Claim No. 06 (docket #19) is hereby granted.Order due by 07/05/2016

IT SO ORDERED.

In San Juan, Puerto Rico, this Wednesday, June 15, 2016 .
